As filed with the Securities and Exchange Commission onJune 12,2009.File No. 000-52044 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10K X ANNUAL REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF For the fiscal year ended February 28, 2009 TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF Commission File Number: 000-52044 PTM PUBLICATIONS INCORPORATED (Exact name of registrant as specified in its charter) Nevada 20-3936186 (State or other jurisdiction (I.R.S. Employer Identification No.) of incorporation or organization) E-2-14 Block E, Plaza Damas Jalan Hartamas 1, Sri Hartamas Kuala Lumpur, Malaysia50480 (Address of principal executive offices)(Zip Code) Registrant's telephone number, including area code: (603) 525-3380 Securities registered pursuant to Section 12(g) of the Act:None Title of each Class: Common Stock, $.001 par value Name of each exchange on which registered: The NASDAQ Global Market icate Indicate by check mark is the registrantis a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes No X Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. Yes No X Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes X No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T ( 229.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesX No Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrants knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. X Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of large accelerated filer, accelerated filer and smaller reporting company in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer Accelerated filer Non-accelerated filer Smaller reporting company X Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yes X No The aggregate market value of the registrants Common Stock, no par value per share, held by non-affiliates of the registrant as of February 28, 2009 was approximately $60,000 (based on the price at which the common stock was sold in our initial public offering ($.05/share). Our Common Stock is traded on the NASDAQ OTCBB under the trading symbol PTMZ; however, trading has not yet actively commenced. The number of shares outstanding of the registrant's Common Stock, par value $.001per share, was 2,200,000 as ofFebruary 28, 1 TABLE OF CONTENTS PART II Item 1. Description of Business 3 Item 1A. Risk Factors 7 Item 2. Description of Property 8 Item 3. Legal Proceedings 9 Item 4. Submission of Matters to a Vote of Security Holders 9 PART II Item 5. Market for Common Equity, Related Stockholder Matters and Small Business Issuer Purchases of Equity Securities 9 Item 6. Selected Financial Data 10 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operation 10 Item 7A. Quantitative and Qualitative Disclosures About Market Risk 11 Item 8. Financial Statements and Supplementary Data 13 Item9. Changes in and Disagreements With Accountants on Accounting andFinancial Disclosure 25 Item 9A. Controls and Procedures 25 Item 9B. Other Information 25 PART III Item 10. Directors, Executive Officers and Corporate Governance 25 Item 11. Executive Compensation 27 Item 12. Security Ownership of Certain Beneficial Owners and Management and RelatedStockholder Matters 28 Item 13. Certain Relationships, Related Transactions and Director Independence 29 Item 13. Exhibits 29 Item 14. Principal Accountant Fees and Services 29 Item 15. Exhibits and Financial Statement Schedules 29 Signatures 30 2 PART I Item 1. Description of Business General PTM Publications Incorporated was incorporated in the State of Nevada on December 13, 2005. We were formed to engage in the magazine publishing business in Malaysia. In February, 2006, we acquired 100% ownership in a privately-held company incorporated under the laws of Malaysia under the name of PTM Publications Sdn Bhd. The corporation was formed by Jasmin Bin Omar Jayaseelan and Jefferi Bin Omar Jayaseelan, brothers and officers and directors of our company, to use for a private business, which was never started. Jasmin and Jefferi Bin Omar Jayaseelan assigned all of their right, title and interest in and to the corporation to us for $1.00 U.S. and it is the entity which operates our magazine in Malaysia (the "wholly-owned Subsidiary"). We are a Nevada corporation and, as such, are subject to the jurisdiction of the State of Nevada and the United States courts for purposes of any lawsuit, action or proceeding by investors herein. An investor would have the ability to effect service of process in any action on the company within the United States. In addition, we are registered as a foreign corporation doing business in Malaysia and are subject to the local laws of Malaysia governing investors ability to bring actions in foreign courts and enforce liabilities against a foreign private issuer, or any person, based on U.S. federal securities laws. Generally, a final and conclusive judgment obtained by investors in U.S. courts would be recognized and enforceable against us in the Malaysian courts having jurisdiction without reexamination of the merits of the case. Since all of our officers and directors, and certain experts named in this prospectus, reside outside the United States, substantially all or a portion of the assets of each are located outside the United States. As a result, it may not be possible for investors to effect service of process within the United States upon such persons or to enforce against them judgments obtained in United States courts predicated upon the civil liability provisions of the federal securities laws of the United States. We have been advised that, based on the political climate in Malaysia, there is doubt as to the enforceability of judgments obtained in U.S.
